Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
EXAMINER'S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

2.	The application has been amended as follows:
CLAIM 2
Line 4, “below the rollers” has been changed to ---below rollers---.
Line 6, “lying plane” has been changed to ---lying position---.
Lines 6-7, “the deformation curve” has been changed to ---a deformation curve---.
Line 7, “the clamping zone” has been changed to ---a clamping zone---.
Line 7, “the upper” has been changed to ---upper---.

CLAIM 3
Line 4, “the rotation axes” has been changed to ---rotation axes---.

CLAIM 4
Line 5, “the axes for the respective” has been changed to ---axes of respective---.
CLAIM 5
Line 4, ---having--- has been inserted before “the second dimension”.

CLAIM 6
Line 6, “zones place” has been changed to ---zones---.

CLAIM 10
Line 4, “pushing, the longitudinal” has been changed to ---pushing longitudinal---.

CLAIM 11
Line 3, “tilt of the” has been changed to ---tilt of a---.

CLAIM 15
Line 6, “the volume” has been changed to ---a volume---.
Line 7, “engage” has been changed to ---engaged---.
Line 10, “pivot elements” has been changed to ---pin elements---.

CLAIM 17
Line 6, “of metal sheet” has been changed to ---of the metal sheet---.
Line 9, “of metal sheet” has been changed to ---of the metal sheet---.

CLAIM 18
Line 7, “controlling the drive” has been changed to ---controlling a drive---.

CLAIM 19
Line 1, “said aligning” has been changed to ---an aligning---.

CLAIM 23
Line 5, “the insertion” has been change to ---an insertion---.

CLAIM 24
Lines 5-6, “the position signals” has been changed to ---position signals---.
Line 7, “the data” has been changed to ---data---.

CLAIM 25
Line 5, “the lower surface” has been changed to ---a lower surface---.

CLAIM 26
Line 5, “the perfect” has been changed to ---a perfect---.

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS A HESS whose telephone number is (571)272-6915.  The examiner can normally be reached on M-TH 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

4.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS A HESS/ Primary Examiner, Art Unit 3651                                                                                                                                                                                            


DAH
September 9, 2021